 1                                                        THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
 9

10    SHARON ROZEBOOM, ANTHONY
      LAVALLEY, BROOKE ALCANTAR,
11    MARY BILSKI, MATTHEW BRESLIN,
      MICHAEL BRODSKY, KATHY BUCKLEY,
12    GLENN COHEN, TERESA DOAN, JOAN                       Case No.: 2:17-cv-01266-RAJ
13    DURANTE, CHRISTIAN GAVILANES,
      MICHAEL LAGOY, LAURA LAKOWSKI,
14    THOMAS LOBELLO, KAYODE LOTT,
      THOMAS MAIER, JULIUS MALEK, TINA                    ORDER GRANTING JOINT
15    NESBITT, NELSON ORTEGA, MARK                        MOTION FOR PRELIMINARY
      ROHAN, RODNEY ROSS, TRENT                           APPROVAL OF SETTLEMENT
16
      RUSSELL, SABINA SCHOEN, STEPHEN
17    SHRADER, KATHLEEN SUCHAN,
      ROBERTA SUCHAN, ROBERT TOWNSEL,
18    DOMINICK VITALE, AND RUTH
      WARREN INDIVIDUALLY AND/OR ON
19    BEHALF OF ALL OTHER similarly situated
      individuals,
20

21                      Plaintiffs,

22           v.
23    DIETZ & WATSON, INC.,
24
                        Defendant.
25

26          The above-titled matter came before this Court upon the Parties’ Joint Motion for

27   Preliminary Settlement Approval. Based upon the memoranda, exhibits, and all the files and

28   proceedings herein, the Court makes the following:

                                                   -1-
            ORDER GRANTING JOINT MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT
 1                                                  ORDER

 2           1.      The Parties’ Joint Motion for Preliminary Settlement Approval is GRANTED.

 3           2.      This Order incorporates by reference the definitions in the Parties’ Settlement

 4   Agreement.

 5           3.      The Parties’ Settlement Agreement is preliminarily approved as fair, reasonable,

 6   and adequate based on consideration of the criteria set forth in Fed. R. Civ. P. 23(e)(2) and relevant

 7   case law.

 8           4.      Pursuant to 29 U.S.C. § 216(b), the Court previously conditionally certified the

 9   following FLSA Collective pursuant to 29 U.S.C. § 216(b): All persons who are or were employed

10   by Dietz & Watson, Inc. as Merchandisers, also referred to as Sales Merchandisers, or who were

11   in other job titles performing similar duties, working within the United States at any time from

12   three (3) years prior to the filing of the initial Complaint in this action.

13           5.      For settlement purposes only, the following Rule 23 California Settlement Class is

14   certified pursuant to Fed. R. Civ. P. 23, pending final approval of the settlement: All individuals

15   who are or were employed by Defendant in California as Merchandisers, also referred to as Sales

16   Merchandisers, at any time during the period from August 21, 2013 to December 3, 2018. The

17   Court finds that the prerequisites of Fed. R. Civ. P. 23(a) and (b)(3) have been satisfied for the

18   Rule 23 California Settlement Class for settlement purposes only. Specifically, the Court finds as

19   follows:

20                a. The Rule 23 California Settlement Class is so numerous that joinder of all members

21                   is impracticable.

22                b. There are questions of law and fact common to the Rule 23 California Settlement

23                   Class, including but not limited to, whether Defendant failed to pay overtime

24                   compensation, pay final wages, provide accurate itemized wage statements, and

25                   provide required rest and meal breaks.

26                c. The claims of named Plaintiff Brooke Alcantar are typical of the claims of the Rule

27                   23 California Settlement Class, and Ms. Alcantar and Class Counsel will fairly and

28                   adequately protect the interests of the Rule 23 California Settlement Class.

                                                        -2-
             ORDER GRANTING JOINT MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT
 1                 d. Certification of the Rule 23 California Settlement Class under Fed. R. Civ. P.

 2                    23(b)(3) is appropriate for purposes of settlement because questions of law and fact

 3                    common to the settlement class members predominate over questions affecting

 4                    individual members, and a class action is superior to other available means for the

 5                    fair and efficient resolution of this controversy.

 6          6.        Nichols Kaster, PLLP is appointed as Class Counsel.

 7          7.        Nichols Kaster, PLLP is appointed as the settlement administrator to disseminate

 8   and process the Notices.

 9          8.        Plaintiff Brook Alcantar is appointed as the Rule 23 California Settlement Class

10   Representative.

11          9.        JND Legal Administration is appointed the settlement administrator to process and

12   disseminate the settlement funds.

13          10.       The form, content, and distribution method of the parties’ proposed FLSA Notice,

14   Rule 23 Notice, and FLSA and Rule 23 Notice is approved. The Court finds that the notice

15   procedure set forth in the Settlement Agreement and its exhibits provides the best notice that is

16   practicable under the circumstances, including individual notice to all members who can be

17   identified through reasonable effort, and complies with the requirements of Fed. R. Civ. P. 23(c)(2)

18   and the requirements of due process.

19          11.       Defendant is ordered to provide Class Counsel with the names, last known

20   addresses, and last known personal email address and last known telephone number (if available)

21   of all putative Rule 23 California Settlement Class members who are not also Opt-in Plaintiffs

22   within seven (7) days of this Order.

23          12.       Class Counsel is ordered to distribute the Notices no later than seven (7) days after

24   receiving the putative Rule 23 California Settlement Class members’ contact information from

25   Defendant via U.S. postal mail and email to all persons who are eligible to participate in this

26   settlement.

27          13.       The Opt-in Plaintiffs shall have sixty (60) days to return a signed Release of Claims

28   Form to participate in the settlement. The Rule 23 California Settlement Class members shall also

                                                        -3-
             ORDER GRANTING JOINT MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT
 1   have sixty (60) days to exclude themselves from the California portion of the settlement or file

 2   their objection thereto. All Settlement Class Members who wish to object to, exclude themselves

 3   from, or reject the settlement must do so in accordance with the Settlement Agreement and the

 4   instructions contained in the applicable Notice. Settlement Class Members who do not reject or

 5   exclude themselves from the settlement will be bound by any final judgment and the release as set

 6   forth in the parties’ Settlement Agreement and the Notices. Unless otherwise ordered by the Court,

 7   any Settlement Class Member who does not make his or her objection in the manner provided for

 8   herein shall be deemed to have waived such objection and shall forever be foreclosed from making

 9   any objection (by appeal or otherwise) to the proposed settlement.

10          14.     The parties shall file their Motion for Final Approval at least 14 days before the

11   Final Approval Hearing.

12          15.     Class Counsel shall file their motion for Attorneys’ Fees, Costs, and Service

13   Awards to the Class Representatives at least 14 days before the Final Approval Hearing.

14          16.     The Court will conduct a Final Approval Hearing on MAY 17, 2019 at 9:00 AM

15   to determine the overall fairness of the settlement and to determine the amount of attorneys’ fees

16   and costs to Class Counsel and Service Awards to the Class Representatives. The Final Approval

17   Hearing may be continued without further notice to Class Members.

18          17.     This Order and the settlement are not admissions or concessions by Defendant of

19   any liability or wrongdoing. This Order is not a determination of liability and does not constitute

20   any opinion of this Court as to the merits of the claims and defenses in this action.

21          18.     This action shall be stayed pending further proceedings in connection with the

22   effectuation of the settlement, except such actions and proceedings that may be necessary to

23   implement the settlement and this Order.

24          19.     If Final Approval does not occur, the Parties shall be returned to the status quo ex

25   ante, for all litigation purposes, as if no settlement had been negotiated or entered into; and thus,

26   this Order and all other findings or stipulations regarding the settlement shall be automatically

27   void and vacated.

28

                                                     -4-
             ORDER GRANTING JOINT MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT
 1          20.     Counsel for the Parties are hereby authorized to utilize all reasonable and mutually

 2   agreed procedures in connection with the administration of the settlement which are not materially

 3   inconsistent with either this Order or the terms of the Settlement Agreement.

 4          21.     This Court retains jurisdiction to consider all further matters arising out of or

 5   connected with the settlement.

 6          SO ORDERED this 31st day of January, 2019.

 7

 8
                                                          A
                                                          The Honorable Richard A. Jones
 9                                                        United States District Judge
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    -5-
            ORDER GRANTING JOINT MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT
